Title: To James Madison from Daniel Brent, 29 July 1825
From: Brent, Daniel
To: Madison, James


        
          Dear Sir,
          Washington, 29 July 1825.
        
        Mr. Rebello, Chargé d’Affaires of the Government of Brazil at this Place, having informed me that he is about making an excursion to Virginia, and would be particularly gratified by the opportunity to offer his personal Respects to you before he returns hither, I take great Pleasure in furnishing him with this Letter, to make him known to you. This Gentleman has resided amongst us several years, and no foreign Agent ever has been, or is more esteemed here, than himself; and it is upon this ground, as much as your kindness, that I rely for my excuse, in the Liberty I thus take. With my respectful Compliments to Mrs. Madison, I remain, Dr sir, with perfect Esteem and Respect, Your Obedt. & very hu: servt.
        
          Daniel Brent
        
      